Exhibit 10.9

 

[TJX Letterhead]

 

Mr. Arnold Barron

The TJX Companies, Inc.

770 Cochituate Road

Framingham, MA  01701

 

Re:                               Modification of Employment Agreement

 

Dear Mr. Barron:

 

Reference is made to the Employment Agreement dated as of April 5, 2005 (the
“Agreement”) between you and The TJX Companies, Inc. (the “Company”), as
modified by the letter agreement dated September 7, 2005.  The Company proposes
to amend the Agreement, as so modified, as follows:

 

(i) amending the section thereof captioned “RECITALS” so that it reads in its
entirety:  “The Company and Executive intend that Executive shall serve the
Company as Senior Executive Vice President on the terms set forth below and, to
that end, deem it desirable and appropriate to enter into this Agreement.”;

 

(ii) amending Section 2(a) thereof  to read in its entirety:  “Nature of
Services.  Executive shall diligently perform the duties and responsibilities of
Senior Executive Vice President and such additional executive duties and
responsibilities as shall from time to time be assigned to him by the President
and/or the Chief Executive Officer of the Company.”;

 

(iii) amending the first paragraph of Section 5(a) thereof so that the words
“(iii) termination by Executive in the event that (A) Executive is required to
report other than to the Chief Executive Officer, or (B) Executive is relocated
more than forty (40) miles from the current corporate headquarters of the
Company, in either case without his prior written consent (a “Constructive
Termination”)” are replaced with the words “(iii) termination by Executive in
the event that (A) Executive is required to report other than to the President
and/or Chief Executive Officer, or (B) Executive is relocated more than forty
(40) miles from the current corporate headquarters of the Company, in either
case without his prior written consent (a “Constructive Termination”)”; and

 

(iv) amending the last sentence of Section 5(b) so that it reads in its
entirety:  “For purposes of the two preceding sentences, “service in a position
acceptable to Executive” shall be deemed to mean service as Senior Executive
Vice President or service in such other position, if any, as may be acceptable
to Executive.”

 

If you agree with the foregoing proposed amendments to the Agreement, please so
indicate by signing the enclosed copy of this letter agreement and returning it
to

 

--------------------------------------------------------------------------------


 

Mr. Paul Kangas, whereupon the Agreement, as previously modified, will be deemed
amended, effective immediately, to incorporate the changes set forth above and,
except as so amended or as previously modified, the Agreement will continue in
effect in accordance with its terms.  This letter agreement shall constitute an
agreement under seal.

 

 

 

The TJX Companies, Inc.

 

 

 

 

By:

/s/ Carol Meyrowitz

 

 

 

I agree to the amendments described above

to the Employment Agreement dated as of

April 5, 2005 between me and The TJX

Companies, Inc., as previously modified,

effective as of the date set forth below:

 

  /s/ Arnold Barron

 

Arnold Barron

 

 

Date:   October 17, 2005

 

2

--------------------------------------------------------------------------------

 